Citation Nr: 1046700	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-02 112	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from February 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 
1972 to November 1975.

2.  On August 16, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran sought to reopen his claim for service connection in 
February 2008.  He perfected his current appeal in January 2009.  
He had requested a travel Board hearing, but elected in February 
2009 to have a video conference hearing.

The Veteran was scheduled for his hearing on August 23, 2010.  
Notice of the hearing was provided in July 2010.  The Veteran 
submitted a statement that was received at the Board on August 
16, 2010.  He stated that he wanted to withdraw "all issues" on 
appeal and cancel his hearing.  The only issue that had been 
certified to the Board was whether new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for a back disability.

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.




________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


